DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The Information Disclosure Statement filed on April 9, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

An “controller” is being recited, however, it appears that the controller would reasonably be interpreted by one of ordinary skill in the art as software, per se. There are no hardware elements positively recited as being part of the apparatus. The recited components (e.g. request receiver, dependency checker, map manager, and command submitter) have not been described as being hardware components. The specification further reads, “The I/O plane 230 may include a request receiver 232, a 
dependency checker 234, a write aggregator 236, a map manager 238 and an command submitter 242 as logical blocks. Each of the logical blocks included in the I/O plane 230 may be implemented as one or more pieces of firmware.” [par. 0081]. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “request receiver”, “dependency checker”, “map manager”, “command submitter”, “request receiver” in claims 1-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Examiner suggests removing “deliver” from line 18 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Pub. No. US 2014/0129761) in view of Li et al. (Pub. No. US 2018/0173418).

Claim 1:
Kwon discloses a controller for controlling a memory device, comprising: 
a request receiver configured to receive a request including a logical address from a host operatively coupled to the controller [fig. 2; par. 0039 – “The host interface 1110 may receive a first request REQ_1 from the host device 200 of FIG. 1, and transmit and receive data user data USER_DATA and a logical address of the user data USER_DATA.”]; 
a map manager configured to generate a command including a physical address mapped to the logical address of the request in response to a result of checking that the request has no dependency on the prior incomplete request [fig. 2; par. 0042 – “For example, the data access unit 1140 may generate commands CMD to access the non-volatile cell array 2000 in response to write/read requests received from the host device 200.”]; and 
a command submitter configured to provide the memory device with the command generated by the map manager [figs. 1-2; par. 0040 – “The memory interface 1120 may output commands and physical addresses to the non-volatile cell array 2000 of FIG. 1 and transmit and receive data to and from the non-volatile cell array 2000 ofFIG.1.”], 
wherein the request receiver, the dependency checker, the map manager and the command submitter are structured to configure a data pipeline such that operations of the request receiver, the dependency checker, the map manager, and the command submitter deliver are performed in series [figs. 1-2; pars. 0038-0046 – The operations are completed in sequence.].
However, Kwon does not specifically disclose:
a dependency checker configured to acquire the request from the request receiver and check a dependency of the request, the dependency indicating whether there exists any prior incomplete request that affects to processing of the request;
In the same field of endeavor, Li et al. disclose:
a dependency checker configured to acquire the request from the request receiver and check a dependency of the request, the dependency indicating whether there exists any prior incomplete request that affects to processing of the request [fig. 5; par. 0023, 0039-0041 – “The collision check unit 114 includes a collision search block 118 having logic to search a collision table 300 to determine whether an input logical address from the CPU 108 matches a logical address in an entry in the collision table 300 for a pending write operation.”];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon to include checking for collisions, as taught by Li et al., in order to maintain coherency.

Claim 5 (as applied to claim 1 above):
Kwon discloses the controller, further comprising: 
a central processing unit (CPU) configured to perform an address mapping operation to generate map data by mapping a logical address of a host to a physical address of the memory device [figs. 9A-9B; pars. 0064-0065 – “As shown in FIG. 9A, a memory controller 4000 may include a host interface 4100, a memory interface 4200, a micro-controller 4300, and a storage unit 4400.”]; and 
a memory configured to store a map table including the map data [figs. 9A-9B; pars. 0064-0065 – “The storage unit 4400 may store at least a portion of mapping information stored in the non-volatile cell array 2000.”].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Pub. No. US 2014/0129761) in view of Li et al. (Pub. No. US 2018/0173418) as applied to claim 5 above, and further in view of Nishihara et al. (Pub. No. US 2008/0177937).

Claim 14 (as applied to claim 5 above):
Kwon and Li et al. disclose all the limitations above but do not specifically disclose:
wherein the CPU is configured to determine a physical address of a memory region in the memory device, to which at least a part of the map table is to be programmed, and generate a map flush request including the physical address.
In the same field of endeavor, Nishihara et al. disclose:
wherein the CPU is configured to determine a physical address of a memory region in the memory device, to which at least a part of the map table is to be programmed, and generate a map flush request including the physical address [par. 0110 – “Such a backup of the address translation table 32 may either be saved into a block at a predetermined address PBA, or a block for storing the backup may be dynamically secured in accordance with the write pointer so that the backup is saved into that block. In the latter case, a necessary number of blocks for storing the backup are dynamically secured, starting with a first empty block subsequent to the above partition.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kwon and Li et al. to include backing up a mapping table, as taught by Nishihara et al., in order to maintain a copy of the mapping table so it does not need to be rebuilt when power is lost.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Pub. No. US 2014/0129761) in view of Li et al. (Pub. No. US 2018/0173418) as applied to claim 5 above, and further in view of Kunimatsu et al. (Pub. No. US 2013/0191609).

Claim 25 (as applied to claim 5 above):
Kwon and Li et al. disclose all the limitations above but do not specifically disclose the controller, further comprising 
a host DMA configured to perform a data input/output (I/O) operation between the host and the memory without interventions of the CPU, the request receiver, the dependency checker, the map manager and the command submitter.
In the same field of endeavor, Kunimatsu et al. disclose:
a host DMA configured to perform a data input/output (I/O) operation between the host and the memory without interventions of the CPU, the request receiver, the dependency checker, the map manager and the command submitter [fig. 1; pars. 0032, 0069 - “The DMA controller 18 controls data transfer between the SSD device 10 and the main memory 23 of the host device 20. The DMA controller 18 has, e.g., a function of sequentially transferring data of a plurality of blocks to the host device 20 through the bus 50.” … “The DMA (Dynamic Memory Access) operation of the memory system including the SSD device 10 according to the first embodiment will be explained below with reference to a flowchart shown in FIG. 6.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kwon and Li et al. to include DMA, as taught by Kunimatsu et al., in order to speed up I/O by transferring data without involvement of the processor.

Allowable Subject Matter
Claims 2-4, 6-13, and 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



2 July 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139